





Exhibit 10.16
        
    
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT


WHEREAS, Eric D. Major (“Executive”) and K2M, Inc. (the “Company”) are parties
to an employment agreement, effective as of August 12, 2010, as amended January
20, 2014 (the “Agreement”) setting forth the terms of Executive’s employment by
the Company; and
WHEREAS, Executive and the Company desire to amend the Agreement effective as of
the date hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Executive and the Company agree that the Agreement is
amended as follows effective immediately. Capitalized terms used herein without
definition shall have the meanings assigned to such terms under the Agreement.
1.Section 6.1 is hereby deleted in its entirety and replaced as follows:


“6.1    Definition of “Change of Control.” For purposes of this Agreement,
“Change of Control” shall have the meaning ascribed to such term in the K2M
Group Holdings, Inc. 2016 Omnibus Incentive Plan.”
2.Section 6.2(a) is hereby deleted in its entirety and replaced as follows:


“ (a)     Upon a Change of Control, one hundred percent (100%) of any unvested
options, restricted stock or restricted stock units held by the Executive
immediately prior to the Change of Control shall immediately and automatically
vest and, in the case of options, shall be fully exercisable.”
3.This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on this 21st day of February, 2017.


EXECUTIVE
/s/ Eric D. Major
Name: Eric D. Major







K2M, INC.
/s/ Gregory S. Cole
Name: Gregory S. Cole














